Citation Nr: 1021021	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

(The issue of entitlement to an effective date earlier than 
February 14, 2007, for the grant of service connection for 
PTSD is addressed in a separate decision.)



REPRESENTATION

Veteran represented by:     The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which granted service 
connection for PTSD and assigned an initial rating of 30 
percent.  Although the RO granted an increased rating of 50 
percent for PTSD for the entire period of appeal in a 
Statement of the Case issued in February 2008, the Veteran's 
appeal proceeds from the initial rating decision.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's claim.  In particular, it 
appears that there may be relevant outstanding VA and private 
treatment records.  The Veteran has submitted psychiatric 
evaluations from two private psychiatrists, Drs. J and S, and 
from a private licensed medical social worker, Mr. A.  It is 
unclear whether the Veteran received additional treatment 
from Dr. J, but Dr. S indicated in a May 2009 that he had 
been treating the Veteran since February 2009.  Further, the 
Veteran reported to his VA provider in March 2008 that he was 
receiving private mental health treatment from Mr. A, as well 
as Dr. G.  The claims file includes VA treatment records 
dated from March 2008 to May 2008, and it is unclear whether 
he received any further VA mental health treatment.

As such, upon remand, the Veteran should be requested 
identify all VA and private providers from whom he has 
received mental health treatment or evaluation during the 
course of this appeal.  The Veteran should specifically be 
requested to provide adequate identifying information for the 
providers referred to above, and reasonable attempts should 
be made to obtain all identified outstanding treatment 
records.  

Additionally, there is an indication that the severity of the 
Veteran's PTSD may have increased since the most recent VA 
examination.  In particular, the Veteran testified in 
February 2009 that he began to have increased problems with 
concentration and memory within the past year.  Further, one 
of his treating psychiatrists, Dr. S, opined in a May 2009 
letter that the Veteran was unable to seek or maintain 
gainful employment as a result of his PTSD at that time.  
Although the Veteran testified in February 2009 that he was 
still self-employed in auto sales, it is unclear whether he 
is still employed. 

When evidence of unemployability is submitted during the 
course of an appeal from an assigned disability rating, a 
claim for entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities (TDIU) will be considered "part and parcel" of 
the claim for benefits for the underlying disability.  In 
such cases, a request for a TDIU is not a separate "claim" 
for benefits but, rather, is an attempt to obtain an 
appropriate disability rating, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  Accordingly, the issue of a TDIU has been raised by 
the evidence of record in this case, and it must be included 
in the adjudication of the Veteran's claim for an increased 
initial rating for PTSD.  Upon remand, he should be provided 
with VCAA-compliant notice as to a TDIU.

Further, the Board finds that the evidence currently of 
record is insufficient to adequately evaluate the current 
severity of the Veteran's PTSD.  As such, after all available 
treatment records have been associated with the claims file, 
he should be scheduled for a VA examination with an 
appropriate medical professional, which should specifically 
address whether he is unemployable as a result of his 
service-connected disabilities.  The Board notes that the 
evidence currently of record indicates that the Veteran also 
has other mental health diagnoses, and there are conflicting 
medical opinions as to whether such conditions are related to 
his PTSD.  See, e.g., March and October 2007 VA examination 
reports.  As such, the VA examiner should be specifically 
requested to identify all currently diagnosed mental health 
conditions and to express an opinion as to whether they are 
related to the Veteran's PTSD.  The examiner should also be 
requested to comment on the other medical opinions of record 
in this respect, including but not limited to the March and 
October 2007 VA examiners.  Additionally, as the evidence of 
record reflects Global Assessment of Functioning (GAF) scores 
ranging from 35 to 68, the VA examiner should be requested to 
comment on the wide disparity in scores and to explain the 
significance, to the extent possible.  

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice regarding the inferred 
TDIU aspect of his claim.

2.  Request the Veteran to identify any 
providers who have treated him during 
the course of the appeal for any mental 
health symptoms.  The Veteran should 
specifically be requested to complete 
an authorization form (VA Form 21-4142) 
for the private providers Dr. J, Dr. S, 
Dr. G, and Mr. A, as well as any other 
identified non-VA providers.  After 
obtaining the necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to records from the private 
providers Dr. J, Dr. S, Dr. G, and Mr. 
A, and any VA mental health records 
dated from May 2008 forward.  All 
requests and all responses, including 
negative responses, must be documented 
in the claims file.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

3.  After completing the above-
described development, schedule the 
Veteran for a VA examination with an 
appropriate medical professional to 
determine the current severity of his 
PTSD and to obtain an opinion regarding 
his employability.  The entire claims 
file and a copy of this remand should 
be made available to the examiner for 
review, and such review should be noted 
in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner is requested 
to respond to the following:

(a)  What are the Veteran's 
currently diagnosed mental health 
conditions, including but not 
limited to PTSD?  Please indicate 
which, if any, other mental health 
conditions are related or 
secondary the Veteran's PTSD.  
Further, please comment on the 
other opinions of record in this 
regard, including but not limited 
to the March and October 2007 VA 
examination reports.

(b)  Please assess the current 
severity of the Veteran's PTSD and 
any related mental health 
conditions.  Further, please 
comment on the disparity of the 
other GAF scores of record and 
explain the significance, to the 
extent possible.  

(c)  With respect to the TDIU 
aspect of the claim, please 
determine whether the Veteran has 
been unemployed at any time during 
the course of the appeal.  In 
addition, please render an opinion 
as to whether the Veteran is 
unable to secure or follow a 
substantially gainful occupation 
solely as a result of his service-
connected disabilities, including 
but not limited to PTSD.  Such 
opinion should reflect 
consideration of the Veteran's 
level of education, special 
training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-
connected disabilities.  

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why a non-speculative 
opinion cannot be offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record.  Such 
adjudication should specifically 
address the TDIU aspect of the 
Veteran's increased rating claim.  If 
the claim remains denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case, as well as all 
relevant law, including Rice, 22 Vet. 
App. 447.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of the 
examination requested in this REMAND is to obtain information 
and/or evidence which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that, 
pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

